Bell, J.
1. Where an estate being administered under a will is kept together for a longer period than twelve months by a suit of the executor for the construction of the will (Hill v. Hill, 161 Ga. 356, 130 S. E. 575), and not by any fault of the testator’s widow, the widow, if there are no debts, will ordinarily be entitled to support from the estate for each year that it is thus kept together. Civil Code (1910), § 4042; Edenfield v. Edenfield, 131 Ga. 571 (130 S. E. 575); Kennedy v. Paulk, 133 Ga. 401 (65 S. E. 852); Woodbridge v. Woodbridge, 70 Ga. 733.
2. Where a widow consumed property of the estate of her deceased husband as a support and accepted advances from the executor for that purpose, and where these transactions occurred prior to the grant of a first year’s support and might have been pleaded in defense thereto, they can not be shown in defense to an application by her for a second year’s support. Fulghum v. Fulghum, 111 Ga. 635 (36 S. E. 602, 37 S. E. 774); Wood v. Brown, 121 Ga. 471 (49 S. E. 295), and cit.
3. Applying these rulings, the award of the second year’s support in this case was authorized, and the trial of the application therefor (in the superior court on appeal) was free from error.

Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.